DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claims 1, 6, and 7: the closest prior art is Gelorme et al. (US 2005/0061747 A1) 
Gelorme discloses a heat conduction sheet (104) disposed between a cooler (202) and a heat generating element (200) and pinched between the heat generating element and the cooler, comprising a plurality of convex sections (section near 208a-b and 204, 206) protruding circumferentially outward from the sheet and a plurality of concave sections (middle sections between 208 and 204/206) recessed circumferentially inward (toward the center of the sheet)
wherein the convex sections and the concave sections are disposed to be arranged alternately in a circumferential direction of a shape (convex portions near 208a-b and 204, 206 alternate with the middle concave sections)

However, Gelorme and the remaining prior art fails to disclose:
The convex and concave sections are on an outer circumferential edge of a shape when seen in a plan view in a state before being pinched between the heat generating element and the cooler, 
wherein the convex sections and the concave sections are disposed to be arranged alternately in a circumferential direction of a shape when seen in a plan view. 

One of ordinary skill in the art would not have been motivated to provide convex and concave sections on an outer circumferential edge of the shape before being pinched when seen in plan view as claimed. One of ordinary skill would only have been motivated to compensate for differences in a height direction or in the “pinching” direction. One of ordinary skill in the art would not have been motivated to compensate for differences in width perpendicular to the pinching direction as in this invention because all components would normally have adequate distance between them. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 11, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835